



The Bank shall explain the material contents of this Agreement to the Mortgagor
and shall deliver to the Mortgagor a copy of the general terms and conditions
for credit transactions and a copy of this Agreement.



Prepared by
Reviewed by
Approved by




 
 
 



KUN-MORTGAGE


AMENDMENT AGREEMENT TO KUN-MORTGAGE AGREEMENT
(For Changes of Kun-Mortgage Amount)


* Please enter the appropriate information in your own handwriting in the spaces
within the thick rectangles provided.
* This amendment agreement is not required to be registered and becomes
effective upon a mutual agreement by and among parties.



April 19, 2013


Creditor & Mortgagee:
Woori Bank                              (seal)
Seal Collation
Address:
 
 
Obligor:
Amkor Technology Korea, Inc.             (seal)
Representative Director & CEO Joo-Ho Kim
Address:
280-8, 2-ga, Seongsoo-dong, Seongdong-gu, Seoul
Seal Collation
Mortgagor:
Amkor Technology Korea, Inc. (seal)
Representative Director & CEO Joo-Ho Kim
 
Address:
280-8, 2-ga, Seongsoo-dong, Seongdong-gu, Seoul





The Kun Mortgage Amount covered by the kun-mortgage established by and among the
above parties shall be changed as follows:




Kun Mortgage Amount


Kun Mortgage Amount after Change:
USD Three Hundred Ninety (390) Million to USD Three Hundred Forty (340) Million








--------------------------------------------------------------------------------



Specifications of Existing Kun-Mortgage


1. Kun-Mortgage Agreement
Kun-Mortgage Agreement dated April 4, 2007
2. Details of Joint Mortgages
Registration
Registry Office of Gwangjoo District Court, April 5, 2007, No. 60992
Properties
957, Daechon-dong, Buk-gu, Gwangjoo
Priority
1st priority
Owner
Amkor Technology Korea, Inc.
Registration
Registry Office of Incheon District Court, April 5, 2007, No. 28081
Properties
419-1, Cheongcheon-dong, Boopyoung-gu, Incheon
Priority
1st priority
Owner
Amkor Technology Korea, Inc.
Registration
Registry Office of Seoul Eastern District Court, April 5, 2007, No. 24197
Properties
280, 2-ga, Seongsoo-dong, Seongdong-gu, Seoul and others
Priority
1st priority
Owner
Amkor Technology Korea, Inc.
Registration
Registry Office of Incheon District Court, April 5, 2007, No. 21924
Properties
516-1, Hyosung-dong, Gyeyang-gu, Incheon and others
Priority
1st priority
Owner
Amkor Technology Korea, Inc.





AMKOR TECHNOLOGY KOREA, INC.




______________________    
Title: Representative Director
Name: Joo-Ho Kim




WOORI BANK




______________________
Title: Manager
Name: Shin-Heung Kim












